Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 12, 2020 has been entered. 

Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the request for continued examination filed on November 12, 2020.
Claims 1, 11, and 17 have been amended. 
Claims 5-7, 9, 10, 15, 16, and 19 have been canceled.  
Claims 24-33 are new.
Claims 1-4, 8, 11-14, 17, 18, and 20-33 are currently pending and have been examined.
Applicant’s Remarks/Arguments are addressed at the end of this office action.

Claim Objections
Claims 25-28 and 30 are objected to because of the following informalities: 1) Claims 25 and 30 recite “… that at least two battery are …” instead of --… that at least two batteries are …--; and 2) Claims 26-28 lack a period after the claim number.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 2nd
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 28 and 33 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, it is unclear whether these claims further limit Claims 24 and 29 or not and therefore whether a § 112 4th paragraph rejection should be provided.  In particular, Claims 28 and 33 provide further limitations to “the remote device,” which is referred to in Claims 24 and 29.  In Claims 24 and 29, however, the remote device is not required in the “receiving” limitation.  Instead, the claims can be met if data are received from a processor and memory attached to the received battery.  Thus, if Claims 24 and 29 are met with receiving data from the battery-attached processor and memory, are Claims 28 and 33 even required?  This is not particularly pointed out.  Thus, Claims 28 and 33 must be rejected under § 112 2nd paragraph.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 24-33 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).
In the instant case, Claims 24-28 are directed to a method (i.e., process) and Claims 29-33 are directed to a system (i.e., machine).  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claims 24 and 29 recite functions of obtaining receipt of a battery, receiving information about a vehicle and a user’s driving history, and then determining and displaying a different battery exchange plan that can be changed to and then effectuated.    
Applicant’s claims recite an abstract idea because the claims effectuate providing information about changing to a different battery exchange plan (i.e., a battery exchange plan for drivers of electrical vehicles) based upon a determination that the offer should be provided.  Providing information regarding changing an exchange plan, based on analyzed information regarding the vehicle and the vehicle’s batteries, is considered to be an abstract idea because by providing an offer of a change plan, it is essentially providing the offer of a contract (i.e., marketing) for the exchange of depleted batteries for charged batteries.  This is a method of organizing human activity, specifically commercial or legal interactions.  See 84 Fed. Reg. (4) at 52.  Because these limitations of the independent claims recite a commercial offer in the form of a legal contract, i.e., an exchange plan, the claims are directed toward an abstract idea.  Alternatively, Examiner notes that determining whether to provide information regarding changing a battery exchange plan is an abstract mental process because determining whether to provide the information is an evaluation or observation that can be performed in the human mind.  See 84 Fed. Reg. (4) at 52.  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  As indicated from the bolded language above, however, there is no recited “practical application” in the claim.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  See 84 Fed. Reg. (4) at 55.  Instead, the limitations other than the abstract limitations, which recite detecting receipt of a battery and receiving information from the battery, recite insignificant extra-solution activity because these limitations merely obtain data used to perform the judicial exception.  See id.  Merely obtaining data to be used in an abstract idea is not an integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  
Applying the test to the claims in the instant application, the structural elements in Claims 24-33 (e.g., the generically recited computer processors, memories, or non-transitory readable media; the electric vehicles or batteries; the memory on the battery from which data are extracted; the actuator of the latch and locks in Claims 27 and 32), when taken in combination with the functional elements of receiving data, analyzing data, and providing data about an exchange plan, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Rather, as noted above, an abstract commercial and legal method utilizes data obtained from a battery to determine the abstract commercial method/mental process.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited receiving data that is mere insignificant extra-solution activity.  See MPEP § 2106.05(g).  It should be further noted that the steps of detecting and receiving the data requires no more than a generic computer to perform generic computer functions.  The opening of the lock to provide access to the battery is insignificant post-solution activity (see MPEP § 2106.05(g)).  Therefore, Claims 24-33 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 8, 11, 21, and 22 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Suzuki et al. (US 2003/0209375, hereinafter “Suzuki”) in view of Marathe et al. (2013/0254097, hereinafter “Marathe”) and Mobin et al. (US 2012/0248868, hereinafter “Mobin”).


Claims 1 and 11. A method performed by a processor in a battery exchange system, the method comprising: 
Claims 1 and 11 recite a method in a system and a system with processor and a memory coupled to the processor, respectively.  In all other substantive regards, the claims are coextensive in scope and will be treated together for the sake of brevity.  Suzuki teaches a system and method for battery exchange (see, e.g., ¶ 44 teaching exchanging the same number of batteries as the prescribed number of batteries for an electric vehicle; see further ¶ 59 teaching that a driver is a member of a “membership system that is operated by pre-established rules” that enables the driver to exchange electric vehicle batteries).  Suzuki 
detecting, by the processor, receipt of an at least partially depleted battery; 
Suzuki further teaches detecting receipt of an at least partially depleted battery (see, e.g., at least ¶s 59 and 61 teaching main computer 51, i.e., processor, verifying that member driver has approached the charging station and that “all or a desired number of batteries” that are partially depleted will be received; see also Figure 6 teaching detection of a battery when plugged into recharge, which is similar to the only detection of a battery that Applicant discloses as can be seen in PG Pub paragraph 56).  
receiving, by the processor from a memory attached to the received battery, information indicating whether a vehicle has at least two or more battery compartments configured to hold at least two batteries at one time; 
Suzuki further teaches receiving by the processor from a memory attached to the one or more received batteries, various information (see, e.g., ¶s 65-66 teaching that each battery 2 has non-volatile memory circuit 8, that can include the number of times and dates the battery has been charged, which relates to a characteristic of the vehicle in which the battery is used or a user behavior, i.e., how often the battery has been charged; see also ¶s 78-79 teaching that the memory IC card in the battery can be used to determine if the vehicle and battery do in fact belong to the user or not, i.e., if the driver stole the vehicle, thereby determining a vehicle characteristic of a stolen vehicle and a user characteristic of a stealer).  Regarding that the received information includes whether a vehicle has at least two or more battery compartments configured to hold at least two batteries at one time, this portion of the limitation is addressed below.  
determining, by the processor, a number of batteries for the vehicle based on the received information. 
Suzuki further teaches determining an amount of energy to be consumed by the vehicle (see ¶ 62 teaching a determined monthly invoice based on the amount of charging time, i.e., the amount of energy that was consumed by the vehicle, further noting the §§ 112(a) and (b) rejections for this language above).  Regarding determining a number of batteries for the vehicle based on the received information, that is addressed below.  
Suzuki fails to expressly teach: 
That the received information includes whether a vehicle has at least two or more battery compartments configured to hold at least two batteries at one time;
Suzuki teaches that the number of batteries for each vehicle type is determined (see ¶s 54-55) and the “operation of replacing all or a desired number of the batteries installed in the electrical vehicle 1” is determined based on information received by the main computer 51 (see ¶ 61).  Suzuki fails to expressly teach, however, that the information received from the memory attached to the received battery includes a battery compartment number, wherein the battery compartment is indicative of one or more compartments of a vehicle that are used to receive one or more individual batteries.  Marathe, however, teaches receiving information from a memory attached to the received battery, including the number of batteries (see Marathe ¶ 47 teaching an “at least one battery 20” that has its own processor 174 and memory 176 that stores and provides a battery identification number 26; see further Marathe ¶ 48 teaching swapping out the batteries and tracking the swap outs based on the battery identification 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of storing information in a battery for determining an exchange (as disclosed by Marathe) into the method and system of providing a vehicle battery exchange plan (as disclosed by Suzuki).  One of ordinary skill in the art would have been motivated to incorporate the feature of storing information in a battery for determining an exchange because the battery identification number stored in the memory of the battery could be used for tracking the battery exchanges (see Marathe ¶ 48).
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the feature of storing information in a battery for determining an exchange (as disclosed by Marathe) into the method and system of providing a vehicle battery exchange plan (as disclosed by Suzuki), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of storing information in a battery for determining an exchange into the method and system of providing a vehicle battery exchange plan).  See also MPEP § 2143(I)(A).
whether a vehicle has at least two or more battery compartments configured to hold at least two batteries at one time, Examiner notes that prior art reference Mobin teaches calling ahead or otherwise indicating to a processor of a charging/swapping device “the positions and types of batteries for replacement,” i.e., “the correct battery number and type” (see Mobin ¶ 42; see further Mobin ¶ 24 teaching a vehicle 150-1 using “a set of batteries of different kinds” and swapping only some of the batteries based upon which are depleted).  Mobin is similar to Suzuki, Marathe, and the instant application because it relates to swapping batteries in an electric vehicle (see, e.g., ¶ 24).  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of battery number being the information utilized for exchange (as disclosed by Mobin) into the method and system of determining a vehicle battery exchange plan based on analyzing stored information in the battery (as disclosed by Suzuki and Marathe).  One of ordinary skill in the art would have been motivated to incorporate the feature of battery exchange information because some vehicles may have multiple batteries and only need some of them to be exchanged (see Mobin ¶s 24 and 42).
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the feature of battery number being the information utilized for exchange (as disclosed by Mobin) into the method and system of determining a vehicle battery exchange plan based on analyzing stored information in the battery (as disclosed by Suzuki and Marathe), because the claimed invention is merely a simple arrangement of old elements, with each See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of battery number being the information utilized for exchange into the method and system of determining a vehicle battery exchange plan based on analyzing stored information in the battery).  See also MPEP § 2143(I)(A).

Claim 8. The method of claim 1 wherein the received information is received in response to an input indicative of a user exchanging a battery in possession of the user for a charged battery. 
The combination of Suzuki, Marathe, and Mobin disclose the limitations of Claim 1.  Suzuki further teaches wherein the received information is received in response to an input indicative of a user exchanging a battery in possession of the user for a charged battery (see at least ¶ 164 teaching input means on a station for inputting “data corresponding to the number of standardized cassette-type batteries which the use[r] wishes to be supplied from the system”).  

Claims 21 and 22. The method of claim 1 further comprising: 
receiving a vehicle characteristic; and 
determining the amount of energy to be consumed by the vehicle based on the vehicle characteristic.
.

Claims 2-4, 12-14, 17, 18, 20, and 23 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Suzuki in view of Marathe and Mobin and further in view of Resner (US 2011/0112717).

Claims 2 and 12. The method of claim 1, further comprising determining whether to provide information regarding the amount of energy to be consumed by the vehicle to a user, wherein
The combination of Suzuki, Marathe, and Mobin disclose the limitations of Claims 1 and 11.  Suzuki further teaches determining whether to provide information regarding the amount of energy to be consumed by the vehicle to a user (see ¶ 62 teaching sending a monthly invoice based on the amount of energy used as measured by the amount of charging time).  
Regarding wherein the received information includes a number of vehicles associated with a user profile associated with the at least partially depleted battery, and wherein the method comprises determining the amount of energy to be consumed by the vehicle based on the number of vehicles associated with the user profile associated with the at least partially depleted battery, Examiner notes that Suzuki teaches driving history data such as the date of the previous battery replacement and number of previous battery replacements (see ¶ 60).  Suzuki further teaches that “information related to battery cell replacement” can be written to the non-volatile memory (see ¶ 66).  Suzuki additionally teaches capturing data for future analysis including maintenance records and number and date of chargings (see ¶ 69).  Suzuki further teaches a monthly invoice based on the amount of charging time, i.e., the amount of energy consumred (see ¶ 62).  Nevertheless, Suzuki does not expressly teach that the received information includes a number of vehicles associated with a user profile.  Examiner does note, however, that Suzuki does teach that different vehicles have different sizes that necessitate different sizes and number of batteries that would need installing (see ¶ 55).  Compiling a driving profile for a user including a number of vehicles associated with that user is taught, however, in the prior art.  Resner, for example, teaches such a feature.  Specifically, Resner teaches that a user can compile a history of his or her driving habits and metrics, including vehicle efficiency (see, e.g., Figure 11A noting peak fuel efficiency 1005, average MPG 1010, and warning regarding falling mileage requiring potential servicing 1000).  The data for the vehicles is part of a compiles driving history that can be displayed to the user (see, e.g., Figures 11A and 11B).  The profile includes the number of vehicles for the user (see Figure 7 feature 602 and Figure 8 feature 707; see also ¶ 121).  Examiner notes that the “service history” 813 of Resner’s Figure 9 allows for compiling of events that impact the user’s vehicle, similar to the compiling of battery charge and replacement information as contemplated by the instant application and Suzuki.  

Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the feature of utilizing a number of vehicles for a user (as disclosed by Resner) into the method of analyzing driving behavior of a battery operated vehicle requiring battery swaps and charging (as disclosed by Suzuki), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of utilizing a number of vehicles for a user into the method of analyzing driving behavior of a battery operated vehicle requiring battery swaps and charging).  See also MPEP § 2143(I)(A).

Claims 3 and 13. The method of claim 2 wherein the user is allowed to have only one battery for the vehicle at a time from one or more battery collection and distribution machines. 


Claims 4 and 14. The method of claim 3 wherein the user is allowed to have multiple batteries for the vehicle at a time from one or more battery collection and distribution machines. 
The combination of Suzuki, Marathe, Mobin, and Resner disclose the limitations of Claims 2 and 13.  Suzuki teaches that a user’s vehicle has “a prescribed number of cassette-type batteries 2” as well as that “When an electrical vehicle 1 stop[s] into the energy supply station 3, part or all of the battery groups 2 currently installed in the electrical vehicle are removed, and are replaced with the same number of batteries 2’ that are stored at the energy supply station that have been fully charged” (see ¶ 44).  Thus, Suzuki teaches that the method and system can replace “one or several batteries” (see ¶ 44) as well as a “membership system” (see ¶s 59-60 and 120).  Examiner further notes that Mobin teaches using multiple batteries (see ¶s 42 and 24; see also Figure 8 and ¶ 40 teaching an indicator level of the amount of charge for each battery of multiple batteries in the vehicle) as does Marathe (see ¶ 47 and 48 referring to “at least one battery” or “batteries” that are swapped).  

Claim 17. A non-transitory computer readable storage medium having computer executable instructions thereon that, when executed by one or more computer processors, cause the one or more computer processors to: 
detect receipt of an at least partially depleted battery; 
Suzuki further teaches detecting receipt of one or more at least partially depleted batteries (see, e.g., at least ¶s 59 and 61 teaching main computer 51 verifying that member 
receive a request to exchange a battery of a vehicle; 
Suzuki further teaches receiving a request by a user to exchange a battery of a vehicle (see, e.g., Figure 5 and ¶s 58-61 teaching the driver wishing to exchange depleted batteries for fully charged batteries inserting a membership card into card reading apparatus 54 that is connected to main computer 51, which results in automatic replacement of the desired number of batteries; see ¶ 120 disclosing substantially the same; see further ¶ 152 teaching a user inserting a credit card or keying in an ID number).  
receive, based on the received request to exchange the battery from a memory attached to the received battery, information including a battery compartment number and a number of vehicles associated with a user profile, wherein the battery compartment number is indicative of one or more compartments of a vehicle that are used to receive individual batteries; and 
Suzuki further teaches receiving by the processor from a memory attached to the one or more received batteries, information (such as driving characteristics of a user) (see, e.g., ¶s 65-66 teaching that each battery 2 has non-volatile memory circuit 8, that can include the number of times and dates the battery has been charged, which relates to a characteristic of the vehicle in which the battery is used or a user behavior associated with the vehicle, i.e., how often the battery has been charged; see also ¶s 78-79 teaching that the memory IC card in the battery can be used to determine if the vehicle and battery do in fact belong to the user or not, i.e., if the driver stole the vehicle, thereby determining a vehicle characteristic of a stolen vehicle and a battery compartment number and a number of vehicles associated with the user profile, wherein the battery compartment number is indicative of one or more compartments of a vehicle that are used to receive individual batteries those limitations are addressed below.
determine an amount of energy to be consumed by the vehicle based on the battery compartment number. 
Suzuki further teaches determining a battery exchange plan based on the battery compartment number.  Specifically, Suzuki teaches that the number of batteries for each vehicle type is determined (see ¶s 54-55) and the “operation of replacing all or a desired number of the batteries installed in the electrical vehicle 1” is determined based on information received by the main computer 51 (see ¶ 61).  This is then used to calculate a monthly invoice based on the amount of charging required for these batteries (see ¶ 62).  Examiner further notes the §§ 112(a) and (b) rejections above for this limitation.  
Suzuki fails to expressly teach: 
That the received information includes a battery compartment number that is indicative of one or more compartments of a vehicle that are used to receive individual batteries;
Receiving information including a number of vehicles associated with a user profile. 
Suzuki teaches that the number of batteries for each vehicle type is determined (see ¶s 54-55) and the “operation of replacing all or a desired number of the batteries installed in the electrical vehicle 1” is determined based on information received by the main computer 51 (see ¶ 61).  Suzuki fails to expressly teach, however, that the information received from the memory attached to the received battery includes a battery compartment number.  Marathe, however, teaches receiving information from a memory attached to the received battery, including the number of batteries (see Marathe ¶ 47 teaching an “at least one battery 20” that has its own processor 174 and memory 176 that stores and provides a battery identification number 26; see further Marathe ¶ 48 teaching swapping out the batteries and tracking the swap outs based on the battery identification number).  Marathe is similar to Suzuki and the instant application because it relates to electric vehicle battery swapping (see at least Marathe ¶ 48).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of storing information in a battery for determining an exchange (as disclosed by Marathe) into the method and system of providing a vehicle battery exchange plan (as disclosed by Suzuki).  One of ordinary skill in the art would have been motivated to incorporate the feature of storing information in a battery for determining an exchange because the battery identification number stored in the memory of the battery could be used for tracking the battery exchanges (see Marathe ¶ 48).
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the feature of storing information in a battery for determining an exchange (as disclosed by Marathe) into the method and system of providing a vehicle battery exchange plan (as disclosed by Suzuki), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no See also MPEP § 2143(I)(A).
To the extent that neither Suzuki or Marathe expressly teach determining the swap based on the number of batteries in the vehicle, Examiner notes that prior art reference Mobin teaches calling ahead or otherwise indicating to a processor of a charging/swapping device “the positions and types of batteries for replacement,” i.e., “the correct battery number and type” (see Mobin ¶ 42; see further Mobin ¶ 24 teaching a vehicle 150-1 using “a set of batteries of different kinds” and swapping only some of the batteries based upon which are depleted).  Mobin is similar to Suzuki, Marathe, and the instant application because it relates to swapping batteries in an electric vehicle (see, e.g., ¶ 24).  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of battery number being the information utilized for exchange (as disclosed by Mobin) into the method and system of determining a vehicle battery exchange plan based on analyzing stored information in the battery (as disclosed by Suzuki and Marathe).  One of ordinary skill in the art would have been motivated to incorporate the feature of battery exchange information because some vehicles may have multiple batteries and only need some of them to be exchanged (see Mobin ¶s 24 and 42).
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the feature of battery number being the information utilized for exchange (as See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of battery number being the information utilized for exchange into the method and system of determining a vehicle battery exchange plan based on analyzing stored information in the battery).  See also MPEP § 2143(I)(A).
Regarding and wherein the received information includes a number of vehicles associated with a user profile, Examiner notes that Suzuki teaches driving history data such as the date of the previous battery replacement and number of previous battery replacements (see ¶ 60).  Suzuki further teaches that “information related to battery cell replacement” can be written to the non-volatile memory (see ¶ 66).  Suzuki additionally teaches capturing data for future analysis including maintenance records and number and date of chargings (see ¶ 69).  Nevertheless, Suzuki does not expressly teach that the received information includes a number of vehicles associated with a user profile.  Examiner does note, however, that Suzuki does teach that different vehicles have different sizes that necessitate different sizes and number of batteries that would need installing (see ¶ 55).  Compiling a driving profile for a user including a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of utilizing a number of vehicles for a user (as disclosed by Resner) into the method of analyzing driving behavior of a battery powered car requiring battery swaps and chargings (as disclosed by Suzuki).  One of ordinary skill in the art would have been motivated to incorporate the feature of compiling vehicle usage history including number of vehicles because families can have more than one vehicle (see Resner Figure 8).  
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the feature of utilizing a number of vehicles for a user (as disclosed by Resner) into the method of analyzing driving behavior of a battery powered car requiring battery swaps and chargings (as disclosed by Suzuki), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of utilizing a number of vehicles for a user into the method of analyzing driving behavior of a battery powered car requiring battery swaps and chargings).  See also MPEP § 2143(I)(A).

Claim 18. The non-transitory computer readable medium of claim 17 wherein the instructions thereon, when executed by one or more computer processors, further cause the one or more computer processors to: provide information regarding the amount of energy to be consumed by the vehicle to a user, wherein the information regarding the amount of energy to be consumed by the vehicle includes a number of battery or batteries to be exchanged at one time; wherein the received information includes a number of vehicles associated with a user profile associated with the at least partially depleted battery, and wherein the method comprises determining the amount of energy to be consumed by the vehicle based on the number of vehicles associated with the user profile associated with the at least partially depleted battery. 
The combination of Suzuki, Marathe, Mobin, and Resner teach the limitations of Claim 17.  As stated in the rejection of Claim 17 above, Suzuki teaches providing information regarding the amount of energy consumed by the vehicle to a user (see ¶ 62).  Mobin teaches exchanging based on a number of batteries to be exchanged at one time (see, e.g., ¶s 24 and 42).  Resner teaches analyzing driving behavior, including energy consumption, for a user profile including a user profile that incorporates a number of vehicles (see, e.g., Figure 8 teaching associating multiple vehicles 707 with a user profile for the purpose of tracking data such as energy consumed as taught in Figures 11A, 11B, and 12A).  

Claim 20. The non-transitory computer readable medium of claim 17 wherein the received information includes information regarding battery exchange history.
The combination of Suzuki, Marathe, Mobin, and Resner teach the limitations of Claim 17.  Suzuki further teaches that the information regarding driving habits of the user is information regarding battery exchange history (see ¶s 60 and 62 teaching that the information includes information such as “the date of the previous battery replacement and number of previous battery replacements;” see also ¶ 62 teaching a monthly invoice that is based on the amount of charging time required for the different batteries that were exchanged).  Alternatively, Marathe teaches received information regarding battery exchange history (see, e.g., ¶ 49 teaching storing battery exchange data).  

Claim 23. The non-transitory computer readable medium of claim 17 wherein the instructions thereon, when executed by one or more computer processors, further cause the one or more computer processors to: 
receive a vehicle characteristic; and 
determine the amount of energy to be consumed by the vehicle based on the vehicle characteristic.
The combination of Suzuki, Marathe, Mobin, and Resner teach the limitations of Claims 1, 11, and 17.  Suzuki further teaches receiving a vehicle characteristic and determining the amount of energy to be consumed by the vehicle based on the vehicle characteristic (see ¶ 62 teaching a determined monthly invoice based on the amount of charging time, i.e., the amount of energy that was consumed by the vehicle, further noting the §§ 112(a) and (b) rejections for this language above).

Claims 24-26, 28-31, and 33 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Suzuki in view of Amdahl et al. (US 2013/0119129, hereinafter “Amdahl”).

Claims 24 and 29.  A method performed by at least one processor in a battery exchange system for a vehicle, the method comprising:
Claims 24 and 29 recite a method performed by a processor in a battery exchange system and a system comprising a processor configured to perform the method, respectively.  In all other substantive regards, the claims are coextensive in scope and will be treated together for the sake of brevity (as will their dependents below).  Suzuki teaches a system and method for battery exchange (see, e.g., ¶ 44 teaching exchanging the same number of batteries as the prescribed number of batteries for an electric vehicle; see further ¶ 59 teaching that a driver is a member of a “membership system that is operated by pre-established rules” that enables the driver to exchange electric vehicle batteries).  Suzuki additionally teaches that the system performed by a processor (see, e.g., ¶ 105 teaching storage means 8 connected to a central processor; see also ¶ 61 teaching a main computer 51; see further Figure 6 and ¶s 65-67 teaching the main computer writing information into the memory circuit 8).
Suzuki further teaches: 
detecting, by the at least one processor, receipt of an at least partially depleted battery of the vehicle;
Suzuki further teaches detecting receipt of an at least partially depleted battery by a processor (see, e.g., at least ¶s 59 and 61 teaching main computer 51, i.e., processor, verifying that member driver has approached the charging station and that “all or a desired number of 
receiving, by the at least one processor from a memory attached to the received battery or from a remote device via a wireless network, information regarding at least one of a first battery exchange plan for the vehicle, a usage history for the vehicle and a characteristic of the vehicle;
Suzuki further teaches receiving by the processor from a memory attached to the one or more received batteries, various information (see, e.g., ¶s 65-66 teaching that each battery 2 has non-volatile memory circuit 8, that can include the number of times and dates the battery has been charged, which relates to a characteristic of the vehicle in which the battery is used or a user behavior, i.e., how often the battery has been charged; see also ¶s 78-79 teaching that the memory IC card in the battery can be used to determine if the vehicle and battery do in fact belong to the user or not, i.e., if the driver stole the vehicle, thereby determining a vehicle characteristic of a stolen vehicle and a user characteristic of a stealer).  
Suzuki fails to expressly teach: 
determining, by the at least one processor, a second battery exchange plan for the vehicle based on the received information;
causing, by the at least one processor, a display to display the first battery exchange plan and the second battery plan based on the determination of the second battery exchange plan;
changing, by the at least one processor, the first battery exchange plan to the second battery plan in response to a selection of the second battery plan displayed on the display; and
determining, by the at least one processor, at least one charged battery for the vehicle based on the second battery plan.
As explained above, Suzuki teaches a method and system for the exchange of batteries for a vehicle.  Suzuki further teaches that the user is enrolled in an “exchange plan” because Suzuki discloses a membership system and card (see ¶s 59-60 and 120).  Information regarding the membership and the battery exchange is determined and provided to the user via a display on the exchange apparatus (see ¶s 59-60 teaching display 56 displaying data to the user after input of the membership card, displaying such items as membership number, name, battery type, battery manufacture, date of previous battery replacement, and number of previous battery replacements; see also ¶s 152-153 teaching display 403 that displays “the quantity purchased” and other information used to complete the transaction to exchange the depleted batteries for the fully charged ones).  
Suzuki fails to expressly teach, however, that the determined and provided display information is information regarding changing a battery exchange plan of the user from a first battery exchange plan to a second battery exchange plan such that the changing of the battery is pursuant to a second battery exchange plan.  In other words, as explained in Applicant’s specification, the information regarding changing a battery exchange plan encompasses, e.g., the query of “Would you like to upgrade to a multiple battery exchange plan now?” (see, e.g., Figure 5A).  Examiner first notes that the only difference between the claimed apparatus and method In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983).  The PTO may not disregard claim limitations comprised of printed matter.  See Gulack, 703 F.2d at 1384-85, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981).  Nevertheless, the examiner need not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the claimed invention.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1338, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).
Thus, when the prior art describes all of the claimed structural and functional relationships between the descriptive material and the claimed invention, there is no new and unobvious functional relationship between the descriptive material and the claimed invention.  Alternatively, when the descriptive material does not produce any functional relationship with the claimed invention, it will never receive patentable weight.
In the instant application, the Examiner asserts that the descriptive material regarding the information outputted into the display of the method and system in Claims 24 and 29 do not contain a functional relationship with the rest of the claimed invention.  Modifying this content would have no effect upon the structure of the system disclosed in Claim 29 or in the performance of the determining and providing steps of the method of Claim 24.  Because the descriptive material fails to produce any functional relationship with the rest of the claimed invention, it is non-functional and shall not receive patentable weight.  Thus, Suzuki teaches the limitations of Claims 24 and 29.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of a determined and displayed offer to upgrade a plan (as disclosed by Amdahl) into the method and system of providing a vehicle battery exchange plan (as disclosed by Suzuki).  One of ordinary skill in the art would have been motivated to incorporate the feature of a determined and displayed offer to upgrade a plan because it would provide the user with the option to upgrade or add other features that the user may desire as well as to provide more revenue for the company (see Amdahl ¶s 83-86 teaching providing the user with upgrade options that the user may desire and the obtaining of a payment for the upgrade).
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the feature of a determined and displayed offer to upgrade a plan (as disclosed by Amdahl) into the method and system of providing a vehicle battery exchange plan (as disclosed by Suzuki), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of a determined and displayed offer to upgrade a plan into the method and system of providing a vehicle battery exchange plan).  See also MPEP § 2143(I)(A).

Claims 25 and 30.  The combination of Suzuki and Amdahl teach the limitations of Claims 24 and 29.  That combination renders obvious The method of claim 24, wherein the first battery exchange plan indicates that one battery is provided for the vehicle, and the second exchange plan indicates that at least two battery are provided for the vehicle, because, as noted in the rejection of Claims 24 and 29 above, Suzuki teaches a battery exchange plan where one or more batteries can be provided for the vehicle (see, e.g., at least ¶ 55 teaching that different vehicles receive different number of batteries and ¶ 59 teaching that each member is a member of the membership system that is operated by pre-established rules), and Amdahl teaches offering different plans and allowing the user to choose from those different plans (see Amdahl ¶s 83-84 and 92).  Thus, it would be obvious to modify the membership system of Suzuki to allow the user to change the battery exchange membership system to a different one with more than one battery system, similar to how Amdahl allows the user to change or upgrade the membership system, such that the user can change from one to more than one 

Claims 26 and 31.  The combination of Suzuki and Amdahl teach the limitations of Claims 24 and 29.  That combination renders obvious The method of claim 24, wherein the first battery exchange plan indicates that the at least one battery has a first performance, and the second exchange plan indicates that the at least one battery has a second performance, because, as noted in the rejection of Claims 24 and 29 above, Suzuki teaches a battery exchange plan where performance of the battery is taken into account (see, e.g., at least ¶ 81 teaching that the user would not want a battery of inferior performance and ¶ 59 teaching that each member is a member of the membership system that is operated by pre-established rules), and Amdahl teaches offering different plans and allowing the user to choose from those different plans (see Amdahl ¶s 83-84 and 92).  Thus, it would be obvious to modify the membership system of Suzuki to allow the user to change the battery exchange membership system to a different one with a different performance, similar to how Amdahl allows the user to change or upgrade the membership system, such that the user can choose a membership plan with a particular performance.  One of ordinary skill in the art would have been motivated to modify Suzuki in 

Claims 28 and 33.  The combination of Suzuki and Amdahl teach the limitations of Claims 24 and 29.  Examiner notes that this limitation does not need to be addressed because, in Claims 24 and 29, Examiner relied on Suzuki to teach the usage history and characteristic of the vehicle is received from a processor and memory attached to the received battery as opposed to the remote device (see, e.g., ¶s 65-66 teaching that each battery 2 has non-volatile memory circuit 8, that can include the number of times and dates the battery has been charged, which relates to a characteristic of the vehicle in which the battery is used or a user behavior, i.e., how often the battery has been charged; see also ¶s 78-79 teaching that the memory IC card in the battery can be used to determine if the vehicle and battery do in fact belong to the user or not, i.e., if the driver stole the vehicle, thereby determining a vehicle characteristic of a stolen vehicle and a user characteristic of a stealer) (see also the § 112(b) rejection above).  

Claims 27 and 32 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Suzuki in view of Amdahl and further in view of Gospodarek (US 2014/0121829, hereinafter “Gospodarek”).

Claims 27 and 32.  The combination of Suzuki and Amdahl teach the limitations of Claims 24 and 29.  That combination fails to teach: The method of claim 24, further comprising: opening, by the at least one processor, a lock or a latch through an actuator in a charging machine so as to provide access to the at least one charged battery received in a receiver of the charging machine.  Nevertheless, analogous prior art teaches this limitation.  Specifically, Gospodarek teaches a battery exchange point of sale cabinet with doors that are equipped with a controlled latch that are ordinarily locked “but may be unlocked by the control circuitry 28, such as following a successful purchase transaction” (see Gospodarek ¶ 20).  Gospodarek is similar to Suzuki and the instant application because it relates to providing freshly charged vehicle batteries, using “a technique that would free the vehicle owner of particular time and location constraints” (see Gospodarek ¶ 5).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of using a processor or controller controlled lock and latch to open and provide access to a fully charged battery (as disclosed by Gospodarek) to the known method and system of providing a vehicle battery exchange system (as disclosed by Suzuki and Amdahl).  One of ordinary skill in the art would have been motivated to apply the known technique of using a processor or controller controlled lock and latch to open and provide access to a fully charged battery because providing the user with a fully charged vehicle battery at such a cabinet “would free the vehicle owner of particular time and location constraints” if these cabinets were plentiful and widely distributed (see Gospodarek ¶ 5).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of using a processor or controller controlled lock and latch to open and provide access to a fully charged battery (as disclosed by Gospodarek) to the known method and system of providing a vehicle battery exchange system (as disclosed by Suzuki and Amdahl), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using a processor or controller controlled lock and latch to open and provide access to a fully charged battery to the known method and system of providing a vehicle battery exchange system, because predictably the lock and latch system of Gospodarek could work in the same way as the cabinet where batteries are charged and stored in Suzuki).  See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 112: 
Several claims were rejected under § 112(b) as being not particularly pointed out or distinctly claimed.  Applicant’s amendments have rendered those rejections moot and they have been withdrawn.  
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the prior art fails to teach the claims as amended (see Remarks pages 11-12).  These arguments have been rendered moot in light of the new grounds of rejection incorporating additional citations to Suzuki.  Examiner notes in particular that Suzuki paragraph 55 points out that the number of vehicles to place into each vehicle is taken into account in the invention.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3689